Citation Nr: 1410215	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-11 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for bilateral ear infections (otitis).

2. Entitlement to service connection for bilateral flat feet (pes planus).

3. Entitlement to service connection for a left knee disorder as secondary to flat feet. 

4. Entitlement to service connection for a right knee disorder as secondary to flat feet. 

5. Entitlement to service connection for a left hip disorder as secondary to flat feet.

6. Entitlement to service connection for a right hip disorder as secondary to flat feet.

7. Entitlement to service connection for a low back disorder as secondary to flat feet.

8. Entitlement to service connection for arthritis of the lower extremities as secondary to flat feet.

REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Rutkin, Joshua M.


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The service connection claim for bilateral otitis is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. The Veteran's bilateral pes planus was noted at entry into active service, did not worsen during service, and was not aggravated beyond its natural progression by any disease, injury, or event in service. 

2. The Veteran's left knee disorder did not manifest during active service or within one year of service separation, was not caused or aggravated by any disease, injury, or event in service, and may not be service connected as secondary to pes planus as a matter of law. 

3. The Veteran's right knee disorder did not manifest during active service or within one year of service separation, was not caused or aggravated by any disease, injury, or event in service, and may not be service connected as secondary to pes planus as a matter of law.

4. The Veteran's left hip disorder did not manifest during active service or within one year of service separation, was not caused or aggravated by any disease, injury, or event in service, and may not be service connected as secondary to pes planus as a matter of law.

5. The Veteran's right hip disorder did not manifest during active service or within one year of service separation, was not caused or aggravated by any disease, injury, or event in service, and may not be service connected as secondary to pes planus as a matter of law.

6. The Veteran's low back disorder did not manifest during active service or within one year of service separation, was not caused or aggravated by any disease, injury, or event in service, and may not be service connected as secondary to pes planus as a matter of law.

7. The Veteran's arthritis of the lower extremities did not manifest during active service or within one year of service separation, was not caused or aggravated by any disease, injury, or event in service, and may not be service connected as secondary to pes planus as a matter of law. 


CONCLUSIONS OF LAW

1. Service connection for bilateral flat feet (pes planus) is not established.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).



2. Service connection for a left knee disorder is not established.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

3. Service connection for a right knee disorder is not established.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

4. Service connection for a left hip disorder is not established.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

5. Service connection for a right hip disorder is not established.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

6. Service connection for a low back disorder is not established.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

7. Service connection for arthritis of the lower extremities is not established.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

A June 2010 letter provided all notice required under the VCAA, including the elements of direct and secondary service connection and the Veteran's and VA's respective responsibilities for obtaining evidence in support of his claims.  This letter was followed by adequate time for the Veteran to submit information and evidence before adjudication or readjudication of these claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

The Veteran's service treatment records, VA treatment records and examination reports, and an opinion by a private physician have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  A VA examination of the feet was performed in July 2010.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the examination report, the examiner reviewed the pertinent medical history, set forth the clinical findings, and provided an opinion with a supporting explanation that enables the Board to make a fully informed decision on the claim for pes planus.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  

As service connection has not been established for bilateral pes planus, the adequacy of the examination with regard to the Veteran's claims for the other musculoskeletal disorders as secondary to pes planus is moot, as service connection may not be granted as a matter of law on this basis.  See 38 C.F.R. § 3.310; see also Mason v. Principi, 16 Vet. App. 129, 132 (2002) (observing that the VCAA does not apply when the law rather than the facts dictates the outcome of a claim).  

A VA opinion on the issue of direct service connection with regard to the Veteran's disorders of the bilateral hips, knees, lower extremities, and low back is not warranted.  The Veteran does not contend that they are directly related to service, and the evidence does not otherwise indicate that these disorders were caused or aggravated by a disease, injury, or event in service.  Rather, the evidence shows that they did not manifest until many years after service separation.  Thus, a VA opinion addressing direct service connection is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of these claims, and there is no indication of prejudicial error with regard to VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II. Analysis

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was nevertheless incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including osteoarthritis, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service-no matter how remote-will be entitled to service connection without the need to otherwise establish a relationship to service, unless the later manifestations are clearly due to post-service, or "intercurrent," causes.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").   

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for VA-defined chronic diseases, including osteoarthritis, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 


A. Pes Planus

The evidence shows that the Veteran's pes planus pre-existed his period of active service, and was not aggravated by such service.  At his April 1968 pre-induction examination, moderate pes planus was noted on clinical evaluation.  Pes planus was also listed in the summary of defects and diagnoses in this report.  Pes planus was again noted on clinical evaluation at the May 1969 enlistment examination and included in the summary of diagnoses and defects in that report. 

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
When the claimed disability is noted on entry intro active service, service connection may only be established on the basis of aggravation of the disorder by service beyond its natural progression.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  

A pre-existing disease or injury will be presumed to have been aggravated by service if the evidence shows that the underlying disability underwent an increase in severity during that time.  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a); but see Green v. Derwinski, 1 Vet. App. 320, 323 (1991) (observing that a flare-up of symptoms during service does not necessarily constitute evidence of aggravation of the underlying disorder).  In that case, the presumption of aggravation may only be rebutted with clear and unmistakable evidence, including evidence that the increase was due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  If the evidence does not show a worsening during service, then the burden is on the Veteran to show aggravation.  See id. (providing that aggravation may not be established when all the evidence of record shows that the disability underwent no increase in severity during service); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Because the Veteran's pes planus was noted on examination at entrance, the presumption of soundness does not apply, and service connection may only be established on the basis of aggravation.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304(a), 3.306.  

The presumption of aggravation also does not apply, as the evidence does not show a worsening of the Veteran's pes planus during service.  Specifically, the service treatment records do not reflect diagnoses, treatment, or complaints concerning the feet.  The February 1971 separation examination report again reflects a notation of pes planus, but do not indicate that it had worsened or changed.  The July 2010 VA examiner observed that the Veteran was never seen or treated for complaints related to his flat feet during service, indicating that such would ordinarily have been recorded and be indicative of worsening of the feet.  The service treatment records and July 2010 VA examiner's opinion weigh against a worsening of the Veteran's feet during service.  Moreover, the Veteran has not described any worsening of his feet during service, and there is no post-service evidence pertaining to the Veteran's pes planus until June 2010 when he submitted the present claim.  This evidence further weighs against a worsening of the feet during service.  



In a June 2010 letter, a private physician, R. Fruehling, MD, observed that the Veteran was noted to have moderate pes planus in the April 1968 pre-induction examination, and that he had "extremely flat feet" when examined on the day of the June 2010 letter.  The physician did not provide any opinion or commentary as to whether the Veteran's flat feet worsened during or were aggravated by service.  The mere fact that the Veteran's pes planus may have been more severe when examined in June 2010 than at the time of enlistment in May 1969 does not show a worsening during service, from which he separated almost forty years earlier.  

Thus, as the preponderance of the evidence weighs against a worsening of the Veteran's pes planus during service, the presumption of aggravation does not apply, and therefore the burden is on the Veteran to show aggravation.  See 38 C.F.R. § 3.306(b).  

The Veteran has not set forth any specific contentions or statements as to why he believes his pes planus was aggravated by an in-service disease, injury, or event, and has not submitted an opinion by a physician supporting aggravation.  The July 2010 VA examiner opined that it was unlikely the Veteran's bilateral pes planus was aggravated by service beyond its natural progression given the absence of treatment for flat feet during or after service and the minimal symptoms he currently reported.  The examiner noted the fact that the Veteran underwent foot surgery to remove bone spurs five years prior to the examination, but did not find that this history supported aggravation by service that occurred decades prior to that surgery.  

Because the VA examiner is a medical professional, and supported the opinion with an explanation based on the Veteran's pertinent medical history and an examination of his feet, the examiner's opinion carries more weight than the Veteran's statements on this issue, as he is a lay person in the field of medicine and has not provided any specific explanation in support of his contention.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

Thus, the Veteran has not met his burden of showing aggravation of his pes planus by service beyond the natural progression of this disorder.  Given the fact that the service treatment records do not show such aggravation, that there is no post-service evidence pertaining to the feet for several decades after service, and in light of the VA examiner's opinion, the preponderance of the evidence shows that his pes planus was not aggravated by service.  Consequently, the criteria for service connection based on aggravation of the Veteran's pre-existing pes planus are not satisfied.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for pes planus is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


B. Disorders of the Bilateral Knees, Hips, Low Back, and Lower Extremities

The Veteran contends that his disorders of the bilateral knees, bilateral hips, low back, and lower extremities were caused or aggravated by his bilateral pes planus, and therefore that service connection for these disorders is warranted on a secondary basis.  

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  This provision entails "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

Because service connection is not established for pes planus, service connection for disorders of the bilateral knees, bilateral hips, bilateral lower extremities, and low back may not be granted as secondary to pes planus as a matter of law.  See id.  Since the law and not the facts determines the outcome of the issue of secondary service connection with respect to these claims, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Sabonis v. Brown, 6 Vet. App. 426, 430   (1994)

The Veteran has not argued that his disorders of the bilateral knees, bilateral hips, bilateral lower extremities, and low back were directly incurred in or aggravated by active service.  The service treatment records reflect that apart from the Veteran's pes planus, all of these areas were evaluated as normal on clinical evaluation at entrance and separation, and are negative for complaints or treatment pertaining to these areas of the body.  The Veteran has not stated that he had symptoms involving these areas, that he injured these areas, or received treatment with respect to these areas during service.  At the July 2010 VA examination, the Veteran reported that he began experiencing problems with these areas about five to six years prior to the examination.  

Thus, as the preponderance of the evidence shows that disorders of the bilateral knees, bilateral hips, bilateral lower extremities, and low back, including degenerative joint disease, did not manifest during service or within one year of separation, and were not otherwise caused or aggravated by an in-service disease, injury, or event, direct service connection is not warranted, to include on a presumptive basis.  See 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a); Shedden, 381 F.3d at 1166-67.

Accordingly, the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for disorders of the bilateral knees, bilateral hips, bilateral lower extremities, and low back is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral flat feet (pes planus) is denied. 

Entitlement to service connection for a left knee disorder as secondary to flat feet is denied. 

Entitlement to service connection for a right knee disorder as secondary to flat feet is denied. 

Entitlement to service connection for a left hip disorder as secondary to flat feet is denied. 

Entitlement to service connection for a right hip disorder as secondary to flat feet is denied. 

Entitlement to service connection for a low back disorder as secondary to flat feet is denied. 

Entitlement to service connection for arthritis of the lower extremities as secondary to flat feet is denied. 


REMAND

While the Board regrets the delay, the service connection claim for bilateral otitis must be remanded for further development to make an informed decision, and to ensure that the claim is afforded every due consideration. 

A new VA examination and opinion are warranted.  In the July 2010 VA examination report, the examiner based the opinion against a relationship to service on a finding that there was no recurrence of otitis since the time it was treated and resolved during service.  However, at the examination, the Veteran reported an episode of otitis about ten years prior to the examination which he described as scaling skin that did not require medical treatment.  In an October 2010 statement, the Veteran wrote that although he was not experiencing otitis symptoms at the time of the examination, he experiences scaling and itching of the ears every two or three months, and that these symptoms lasted for several months when they occurred.  Notably, a February 1970 service treatment record describes the Veteran's otitis externa as consisting of scaling and mild erythema of both external ear canals.  The VA examiner did not account for this history in finding the Veteran had not had a recurrence of otitis externa symptoms since service.  

Thus a new opinion must be obtained that takes into account the above history, and an examination should also be performed in order to provide the Veteran an opportunity to further describe his post-service history of otitis symptoms, and to show any scaling or other manifestations to the examiner, if present at the time of examination. 

Accordingly, the case is REMANDED for the following actions:

1. Request the Veteran to identify any treatment he has received for his otitis or ear infections.  Then, take appropriate steps to secure copies of any treatment records identified by him which are not currently of record, including all VA treatment records and any private treatment records for which the Veteran has furnished the necessary authorization.  

All efforts to obtain these records must be documented and associated with the claims file, to include any negative responses received.  The Veteran must also be notified of any failure to obtain such records, the steps taken to obtain them, what further action, if any, will be taken, and that it is ultimately his responsibility to submit the records in question. 

2. Obtain any outstanding VA treatment records from the VA Nebraska-Western Iowa Healthcare System dated since April 2010 and associate them with the claims file (preferably the Virtual File).  

3. Then, schedule the Veteran for a VA ear disease examination.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran has chronic or recurrent otitis and whether it is at least as likely as not (to at least a 50:50 degree of probability) related to the otitis externa he had in service, or whether such a relationship is unlikely (less than a 50:50 degree of probability).  

The examiner must take into account the Veteran's report of further episodes of otitis externa after service which he describes as itching and scaling of the ears.  If otitis externa is not found on examination, the examiner must still provide an opinion as to whether the Veteran nevertheless has recurrent episodes of otitis externa related to the episode he had in service.  An explanation for the opinion must be provided. 

4. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

5. Finally, after completing any other development that may be warranted, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


